*2STATE OF WISCONSIN — SUPREME COURT
ORDER
By order of September 17,1996, the court ordered Myron L. Erickson to show cause in writing within 20 days why his license to practice law in Wisconsin should not be revoked for his failure to comply with the court's February 1, 1994 order requiring him to notify the Board of Attorneys Professional Responsibility every six months of the status of his criminal conviction and his license to practice law in another jurisdiction. Mr. Erickson has not responded to the order to show cause.
It Is Ordered that the license of Myron L Erickson to practice law in Wisconsin is revoked, effective the date of this order.
It Is Further Ordered that Myron L Erickson comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
Marilyn L. Graves
Clerk of Supreme Court